               Case 2:21-sw-00026-KJN Document 4 Filed 02/26/21 Page 1 of 5

 1 MCGREGOR W. SCOTT
   United States Attorney
 2 DAVID W. SPENCER
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
                                                                   FILED
   Sacramento, CA 95814                                           Feb 26, 2021
 4 Telephone: (916) 554-2700                                   CLERK, U.S. DISTRICT COURT
   Facsimile: (916) 554-2900                                 EASTERN DISTRICT OF CALIFORNIA
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8                               IN THE UNITED STATES DISTRICT COURT

 9                                     EASTERN DISTRICT OF CALIFORNIA

10
     In the Matter of the Search of:                 [PROPOSED] ORDER TO UN-SEAL SEARCH
11                                                   WARRANTS

12   N THE MATTER OF THE APPLICATION OF              2:19-SW-985-KJN
     THE UNITED STATES OF AMERICA FOR
13   AN ORDER AUTHORIZING THE
     INSTALLATION AND USE OF PEN
14   REGISTERS AND TRAP AND TRACE
     DEVICES FOR CELLULAR TELEPHONES
15   ASSIGNED CALL NUMBERS (541) 720-2042
     & (916) 968-8093
16
     THE CELLULAR TELEPHONES ASSIGNED                2:19-SW-986-KJN
17   CALL NUMBERS (541) 720-2042 & (916)
     968-8093
18
     A BLUE NISSAN MAXIMA, WITH                      2:19-SW-1081-CKD
19   LICENSE PLATE 8LGG074
20   A 2009 BLUE NISSAN MAXIMA WITH                  2:20-SW-0002-DB
     LICENSE PLATE 8LGG074
21
     THE CELLULAR TELEPHONE ASSIGNED                 2:20-SW-192-CKD
22   CALL NUMBER (916) 640-9543
23   IN THE MATTER OF THE APPLICATION                2:20-SW-193-CKD
     OF THE UNITED STATES OF AMERICA
24   FOR AN ORDER AUTHORIZING THE
     INSTALLATION AND USE OF PEN
25   REGISTERS AND TRAP AND TRACE
     DEVICES FOR A CELLULAR TELEPHONE
26   ASSIGNED CALL NUMBER (916) 640-9543
27
     2001 GREY GMC YUKON XL WITH                     2:20-SW-301-EFB
28   LICENSE PLATE 7WUX983

                                                     1
              Case 2:21-sw-00026-KJN Document 4 Filed 02/26/21 Page 2 of 5

 1
     IN THE MATTER OF THE APPLICATION                2:20-SW-395-AC
 2   OF THE UNITED STATES OF AMERICA
     FOR AN ORDER AUTHORIZING THE
 3   INSTALLATION AND USE OF PEN
     REGISTERS AND TRAP AND TRACE
 4   DEVICES FOR A CELLULAR TELEPHONE
     ASSIGNED CALL NUMBER (279) 222-6292
 5
     THE CELLULAR TELEPHONE ASSIGNED                 2:20-SW-396-AC
 6   CALL NUMBER (279) 222-6292

 7   A 2016 white Nissan Versa, with license plate   2:20-SW-454-DB
     8ROZ764
 8
     A 2008 black Toyota Scion, with license plate   2:20-SW-455-DB
 9   6YVS157

10   INFORMATION ASSOCIATED WITH THE                 2:20-SW-534-EFB
     SNAPCHAT ACCOUNT “im.chito” THAT IS
11   STORED AT PREMISES CONTROLLED BY
     SNAP, INC.
12
     THE CELLULAR TELEPHONE ASSIGNED                 2:20-SW-756-KJN
13   CALL NUMBER (916) 896-8190

14   IN THE MATTER OF THE APPLICATION                2:20-SW-757-KJN
     OF THE UNITED STATES OF AMERICA
15   FOR AN ORDER AUTHORIZING THE
     INSTALLATION AND USE OF PEN
16   REGISTERS AND TRAP AND TRACE
     DEVICES FOR A CELLULAR TELEPHONE
17   ASSIGNED CALL NUMBER (916) 986-8190

18   IN THE MATTER OF THE APPLICATION                2:20-SW-801-KJN
     OF THE UNITED STATES OF AMERICA
19   FOR AN ORDER AUTHORIZING THE
     INSTALLATION AND USE OF PEN
20   REGISTERS AND TRAP AND TRACE
     DEVICES FOR A CELLULAR TELEPHONE
21   ASSIGNED CALL NUMBER (916) 896-8190

22   IN THE MATTER OF THE APPLICATION                2:20-SW-808-CKD
     OF THE UNITED STATES OF AMERICA
23   FOR AN ORDER AUTHORIZING THE
     INSTALLATION AND USE OF PEN
24   REGISTERS AND TRAP AND TRACE
     DEVICES FOR A CELLULAR TELEPHONE
25   ASSIGNED CALL NUMBER 916-281-8551,
     WITH IMSI 310240130137730
26
     THE CELLULAR TELEPHONE ASSIGNED                 2:20-SW-959-DB
27   CALL NUMBER (916) 667-5694

28

                                                     2
                Case 2:21-sw-00026-KJN Document 4 Filed 02/26/21 Page 3 of 5

 1   IN THE MATTER OF THE APPLICATION                      2:20-SW-968-DB
     OF THE UNITED STATES OF AMERICA
 2   FOR AN ORDER AUTHORIZING THE
     INSTALLATION AND USE OF PEN
 3   REGISTERS AND TRAP AND TRACE
     DEVICES FOR A CELLULAR TELEPHONE
 4   ASSIGNED CALL NUMBER (916) 667-5694

 5   A 2009 BLUE NISSAN MAXIMA, WITH                       2:20-SW-972-DB
     LICENSE PLATE 8LGG074
 6
     IN THE MATTER OF THE APPLICATION                      2:20-SW-1003-JDP
 7   OF THE UNITED STATES OF AMERICA
     FOR AN ORDER AUTHORIZING THE
 8   INSTALLATION AND USE OF PEN
     REGISTERS AND TRAP AND TRACE
 9   DEVICES FOR A CELLULAR TELEPHONE
     ASSIGNED CALL NUMBER (916) 621-7638
10
     IN THE MATTER OF THE APPLICATION                      2:20-SW-1009-JDP
11   OF THE UNITED STATES OF AMERICA
     FOR AN ORDER AUTHORIZING THE
12   INSTALLATION AND USE OF PEN
     REGISTER AND TRAP AND TRACE
13   DEVICE ASSOCIATED WITH (916)
     896-8190, (916) 621-7638, (916) 591-3917,
14   (209) 605-5936, (530) 368-5271, and (916)
     718-7426
15
     THE CELLULAR TELEPHONE ASSIGNED                       2:20-SW-1146-DB
16   CALL NUMBER (530) 721-9528

17 A. 8357 Yermo Way, Sacramento, California 95828;        2:21-SW-022-KJN
     B. Honda Accord bearing CA license plate number
18      4HDX937;
     C. Ford Mustang bearing CA license plate number
19      8RYY558;
     D. Blue 2009 Nissan Maxima bearing CA license plate
20      number 8LGG074

     3205 West Capitol Avenue #12                          2:21-SW-023-KJN
21
     West Sacramento, California 95691
22
     A. 7675 Manorside Drive, Sacramento, California       2:21-SW-024-KJN
23      95832
     B. Toyota Tacoma bearing CA license plate number
24      8S71563

25 A. 7381 Pritchard Road, Sacramento, California 95828;   2:21-SW-025-KJN
     B. A gray 2007 Chevrolet pickup truck, bearing CA
26      license plate number 49436S1;
     C. A Teal 2007 Chevy Silverado, bearing CA license
27      plate number 8K67921;
     D. A 1991 Chevy truck, bearing CA license plate
28      number 8Y64756


                                                           3
                Case 2:21-sw-00026-KJN Document 4 Filed 02/26/21 Page 4 of 5

 1
     A. 8528 Bellamy Way, Sacramento, California 95828        2:21-SW-026-KJN
 2 B. A Jeep Compass bearing CA license plate number
        6ASU504;
 3   C. A Ford Explorer bearing CA license plate number
        6GGM623;
 4   D. A GMC Yukon bearing CA license plate number
        7WUX983
 5                                                            2:21-SW-027-KJN
     A. 4190 Sierra Vista Avenue, Sacramento, California
        95820
 6
     B. A black 2015 Chrysler sedan bearing CA license
        plate number 8JSR366
 7
     A. 5241 Crystal Hill Way Sacramento, California          2:21-SW-028-KJN
 8      95823;
     B. A Honda Accord bearing CA license plate number
 9      6JXW131;
     C. A Honda Civic bearing CA license plate number
10      8AME145;
     D. A Chevrolet Silverado bearing CA license plate
11      Number 32899V1

12 A. 3205 West Capitol Avenue #21, West Sacramento,          2:21-SW-029-KJN
        California 95691;
13   B. The person of Jaime Castro Lazcano;
     C. A black Chrysler 300, bearing CA license plate
14      8RSZ217;
     D. A white 2009 Chevrolet Tahoe, bearing CA license
15      plate 7BAV301

16 A. 3205 West Capitol Avenue #38, West Sacramento,          2:21-SW-030-KJN
        California 95691;
17   B. The person of Javier Hernandez;
     C. A silver 1997 Honda Civic, bearing CA license plate
        3XBJ248
18
     A. 1182 Franklin Avenue, Yuba City, California 95991;    2:21-SW-031-KJN
19 B. The person of Robert Scott Frandsen;
     C. A Dodge truck, bearing CA license plate 54470U1;
20 D. A Toyota sedan, bearing CA license plate 8HFY114

21 A. 425 Chablis Way, Manteca, California 95337              2:21-SW-032-KJN
     B. A grey 2019 Dodge Charger, bearing CA license
22      plate number 8HTP712

23 A. 7618 Amherst Street, #4, Sacramento, California         2:21-SW-033-KJN
     B. A Black 2008 Toyota Scion, bearing CA license
24      Plate number 6YVS157;
     C. A White 2016 Nissan Versa, bearing CA license
25      plate number 8ROZ764

26

27

28

                                                              4
             Case 2:21-sw-00026-KJN Document 4 Filed 02/26/21 Page 5 of 5

 1                                              ORDER

 2        Upon application of the United States of America and good cause having been shown,

 3        IT IS HEREBY ORDERED THAT that the files in the above-captioned matters be unsealed.

 4

 5   Dated: )HEUXDU\

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                    5
